Citation Nr: 9928235	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  94-00 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease and other degenerative changes of the dorso-lumbar 
spine.  

2.  Entitlement to a rating in excess of 20 percent for 
lumbar muscle strain (formerly classified as recurrent low 
back pain).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty almost continuously from 
May 1961 to December 1969, and continuously from September 
1970 to June 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Seattle, Washington, 
starting with the rating action in October 1991 that granted 
service connection for recurrent low back pain (currently 
classified as lumbar muscle strain).  The veteran's original 
claim was for residuals of a back injury but the RO granted 
service connection for low back pain only, and denied it for 
degenerative joint disease of multiple joints, including the 
dorsolumbar spine.  The veteran timely disagreed with the 
disability rating assigned for low back pain (then 10 
percent) and the denial of service connection for 
degenerative joint disease of the dorsolumbar spine.  The 
disability evaluation was later increased to the current 
20 percent, retroactive to the date of the original grant of 
service connection and the initial 10 percent disability 
evaluation therefor.  

The veteran was accorded a hearing on his appeal before a 
hearing officer at the RO in June 1992.  

The case was remanded by the Board in January 1996 for 
additional medical evidence and an orthopedic rating 
examination to address the nature, extent, symptomatology and 
etiology of any/all degenerative changes of the lumbar spine.  
The examiner was specifically requested to render an opinion 
on the question of whether the degenerative changes are 
etiologically related to service-connected low back strain.  
The purpose of the remand has been met to the extent 
feasible.  


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claims has been obtained by VA.  

2.  It is shown to be as likely as not that degenerative 
joint disease and other degenerative changes of the 
dorsolumbar spine, to include residuals of a compression 
fracture, L1-2, had their inception during active service.  

3.  Since the veteran's original compensation claim received 
on November 29, 1990, lumbar muscle strain, which has also 
been medically referred to as low back pain, has been 
manifested by no more than characteristic pain, muscle 
spasms, limitation of motion, osteoarthritic change, and 
narrowing of the joint spaces.  

4.  Since February 10, 1997, residuals of a compression 
fracture, L1-2, with demonstrable deformity of vertebral 
bodies by X-ray examination have been shown to be part and 
parcel of service connected lumbar muscle strain.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease and other degenerative changes 
of the dorsolumbar spine were incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.102, 3.303(b) (1998)

2.  Prior to February 10, 1997, the criteria for an 
evaluation in excess of 20 percent for lumbosacral strain 
were not met. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5295 (1998).

3.  A rating of 30 percent for lumbar muscle strain since 
February 10, 1997, is warranted.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285, 
5292, 5295 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran complained 
that he had or had had arthritis, rheumatism or bursitis on a 
report of medical history in January 1974.  No related 
objective abnormality was indicated at that time.  In April 
1982, he complained of low back pain that had been present 
for a week of unknown cause.  He reportedly walked very 
"still" and had difficulty sitting and standing.  Low back 
pain was assessed.  On the retirement examination in May 
1982, he again stated that he had or had had arthritis, 
rheumatism or bursitis.  Chronic back ache for over a year 
with no significant trauma, occurring approximately one time 
a month, and his having taken off 2 days in the previous year 
for this, was recorded.  

Pursuant to an original claim received in November 1990, a VA 
examination was accorded the veteran in January 1991.  He 
gave a history of having fallen off a helicopter in the early 
1970's while he was in Vietnam and hitting his back.  Since 
that injury he stated that he had had a dull aching 
discomfort with intermittent severe pain on sitting or 
standing too long.  Once or twice a month, he stated that 
severe back pain made it difficult to get out of bed.  There 
had been rare radiation of pain into the left lower 
extremity.  The physical examination revealed diffuse 
tenderness to palpation in the lumbar area along with 
tenderness in the paraspinal muscles.  In the supine position 
for the abdominal examination, he experienced severe low back 
pain.  He reportedly had significant difficulty getting up 
into a sitting position due to this pain.  He became 
diaphoretic and shaky due to the severe pain.  He was unable 
to perform straight leg raising due to severe low back pain.  
Lumbar spine forward flexion was to 20 degrees.  Backward 
extension was to 20 degrees.  Lateral flexion was termed 
normal.  Motor strength was decreased to 5-/5 in left foot 
dorsiflexion due to severe low back pain.  X-ray examination 
of the chest showed mild degenerative changes and some 
idiopathic lipping of the thoracic (dorsal) vertebrae.  X-ray 
examination of the lumbar spine showed slight dextroscoliosis 
of the lower lumbar segment.  There was narrowing of L5-S1 
disc space, posteriorly.  There was an idiopathic anterior 
lipping with "syndesmophyte" bridging of the bodies of T12-
L1.  No changes of acute trauma were seen.  The diagnoses 
included persistent low back pain since an injury in the 
early 1970's with significant decrease in range of motion, 
significant functional limitations due to pain, no clear-cut 
evidence of radiculopathy and degenerative joint disease by 
X-ray.  

At the veteran's June 1992 hearing on his appeal he testified 
that he suffered from constant low back pain that had been 
unrelieved by medication.  Transcript (T.) at page two (2).  
He described it as sharp and stopping him from doing just 
about anything.  On lifting and moving, the low back pain 
went into his legs.  Numbness of the legs resulted so that he 
even had had to stop driving his car.  T. at 3.  He testified 
that he had been suffering from his low back disability since 
1968.  It had started when he was in aviation electronics and 
he was crawling through helicopters, and it prevented him 
from being able to do this, and his inservice duties were 
changed accordingly.  T. at 4.  Low back pain reportedly 
worsened during active service so that he could no longer 
perform the physical activities required, even though he had 
wanted to stay in.  He recalled that a physician in the Army 
told him that he had degenerative joint disease of the lumbar 
spine.  He indicated limitation of motion of the lumbar 
spine.  T. at 5.  He specified that he could not bend 
backwards and could not sit up from a supine position, like 
in bed, but had to roll out of bed.  He testified that he was 
extremely stiff and sore in the morning.  T. at 6.  

On a VA examination in July 1992, the veteran gave a history 
of a low back injury from a fall in 1970.  He reportedly lay 
there for about a half-hour and then got up and went to an 
aid station.  He reportedly was told that he had a bruise and 
was advised to rest.  He experienced more low back pain later 
in the service, and was transferred so that he did not have 
to bend and lift as much.  He reportedly had had pain in the 
back and lower extremities with some numbness in the lower 
extremities at that time.  Since active service, he had 
worked as an electrician and maintenance engineer.  He 
reportedly had been seen twice a year for back pain.  He 
complained of low back pain every 20 minutes while he was 
sitting still.  Bending and lifting reportedly would increase 
his pain.  He reported experiencing occasional radiation of 
low back pain down the lower extremities to the feet, which 
was mild and a "needles and pins" sensation when he 
remained motionless.  Coughing and sneezing reportedly caused 
increased low back pain when he was experiencing severe low 
back pain.  

The physical examination showed that he walked with a normal 
gait.  Mild scoliosis with "apex" to the right was shown.  
Axial loading at the vertex produced low back pain.  Passive 
trunk rotation produced low back pain.  Lumbar spine flexion 
was to 70 degrees out of 95 degrees, with low back pain.  
Backward extension was to 20 degrees out of 35 degrees.  
Lateral flexion was to 30 degrees, bilaterally, out of 40 
degrees, with low back pain.  Rotation was to 20 degrees out 
of  35 degrees.  There was tenderness to palpation of the 
lower thoracic spine and the posterior superior iliac spine.  
Straight leg raising was to 90 degrees in the sitting 
position without pain, and to 70 degrees with hamstring 
tightness in the supine position.  Lumbosacral strain was 
diagnosed.  

On a VA examination in March 1993, the veteran complained of 
low back pain since the inservice fall he had previously 
described.  Forward flexion of the lumbar spine was to 60 
degrees.  Backward extension was to 25 degrees.  Lateral 
flexion in each direction was to 30 degrees.  Lateral 
rotation in each direction was to 25 degrees.  Straight leg 
raising test was termed negative bilaterally.  The examiner 
felt that the veteran had continued to have low back pain 
since the inservice injury.  Lower back pain was diagnosed.  

X-ray examination by of the lumbosacral spine by VA in March 
1993 showed six lumbar type vertebral bodies with 
degenerative changes between the first and second and, to a 
lesser degree, third and fourth lumbar vertebrae, with end 
plate sclerosis and prominent osteophytic changes anteriorly 
at the L1-2 level, similar in degree and unchanged in 
comparison with the X-ray examination in January 1991.  There 
was mild biconvexity to the lumbar spine with a slight 
rotational component.  There was mild sclerosis and 
irregularity of the posterior articulating facets.  The 
findings as described appeared unchanged from the prior 
examination.  The impression was six lumbar type vertebral 
bodies with degenerative changes as described, felt to be 
unchanged from the examination in January 1991.  

On a VA examination in July 1996, the veteran complained of 
low back pain at the center of the lumbar spine, at about L2-
3, and radiating to both legs and the toes.  He stated that 
walking and sitting caused low back pain.  The physical 
examination showed that he could walk adequately in tandem 
and on his toes.  There was no muscle spasm of the back.  
Forward flexion of the lumbar spine was to 80 degrees.  
Backward extension was to 30 degrees.  He experienced pain on 
these motions.  Lateral flexion was to 24 degrees on the 
left, with pain, and to 30 degrees on the right.  Rotation 
was described as fairly well preserved at about 65 to 70 
degrees, bilaterally, without significant discomfort.  
Straight leg raising was limited to 75 degrees by hamstring 
tightness.  He had back pain at straight leg raising on the 
right to 75 degrees and on hip flexion to 120 degrees with 
the knee in a flexed position.  The assessment was history of 
degenerative disease of the lumbar spine with pain on both 
flexion of the lumbar spine and straight leg raising on the 
right but without evidence of spasm or pain on direct 
palpation.  The examiner discussed that there was conflicting 
history of low back pain during active service.  During 
service, the medical records showed a history of low back 
pain since about 1981.  After service, the veteran described 
a low back injury followed by low back pain in a 1968-1970 
time frame.  There was no X-ray documentation relative to low 
back pain during active service.  It reportedly was 
impossible to determine the abnormalities relative to the 
back without X-ray or magnetic resonance imaging (MRI) 
evidence.  Without a clear etiology as to the onset of low 
back pain, it was difficult to know the cause and whether or 
not there is any link between when low back pain started and 
the degenerative disease that the veteran had.  There 
reportedly was no evidence of record to etiologically connect 
the degenerative disease process to a specific event.  

VA outpatient treatment records show that the veteran 
complained of low back pain that was annoying but not 
disabling in December 1996.  X-ray examination of the dorsal 
spine in February 1997 showed degenerative changes present 
throughout the dorsal spine with bridging osteophyte 
formation at almost all levels.  The dorsal intervertebral 
spaces were not well visualized and possibly appeared 
narrowed.  Mild left lower dorsal scoliosis and right upper 
dorsal scoliosis were seen.  Right scoliosis centered at L3 
was seen in the lumbar spine.  He again was noted to have six 
vertebrae.  Degenerative changes were present at all levels.  
There was evidence of old bony compression fractures of L1 
and L2.  All lumbar intervertebral disc spaces appeared 
narrowed, except L2-3.  An electromyogram (EMG) in March 1997 
showed changes suggestive of bilateral S1 radiculopathy, 
either old or new.  In June 1997, chronic low back pain since 
1971 was recorded.  It was described as dull, midline, low 
lumbar pain that was always present and worse with bad 
weather and prolonged sitting.  Chronic low back pain was 
assessed.  In July 1997, chronic low back pain was confirmed.  
In January 1998, he complained of back ache that originated 
from a combination of factors during active service to 
include a motor vehicle accident, heavy lifting and a fall.  
Constant central low back pain was described.  Heavy lifting 
(more than 60 pounds) and laying the wrong way in bed (on 
either side) made it worse.  After 4 hours' sleep he awakened 
with weak, tingling and cold feelings in his legs and back 
ache.  After getting up and walking a bit, these symptoms 
lessened.  He then would go back to sleep 2-3 hours.  He 
liked to stand and extend his back a bit.  He could perform 
random activities for 4-5 hours.  He could not do any one 
thing too long but movement helped.  He would sit for 15 or 
20 minutes.  He could walk but his feet became numb and he 
could not feel the ground.  He stopped walking for fear of 
falling.  Forward flexion of the lumbar spine was to 50 
degrees.  Backward extension was to 10 degrees.  Lateral 
flexion was to 10 degrees, bilaterally.  Tenderness of L1, 2 
and 3 with spasms were shown.  The sacrum was described as 
very twisted.  Low back pain with spasm and rigidity of 
uncertain cause was the impression.  

On a VA examination in January 1999, the veteran complained 
of persistent low back pain and global numbness of the legs.  
His work history included retirement from a copier company, 
past aircraft work, and managing apartments and doing fix-it 
type work since his retirement.  On the physical examination, 
he showed global discomfort diffusely about the back to light 
touch, with spasms.  Axial loading at the head and shoulders 
reproduced back pain.  Hip motion and light touched also 
produced back pain.  No buttock or sciatic notch tenderness 
was elicited.  In the supine position, "even" hip internal 
and external rotation caused increased pain.  Forward flexion 
of the lumbar spine was to 80 degrees.  Backward extension 
was to 10 degrees.  Lateral flexion was to 10 degrees, 
bilaterally.  Active motion was limited by pain.  He resisted 
motion.  In the seated position, lumbar spine rotation was 
termed 15/15.  He reported hamstring tightness on straight 
leg raising at 70 degrees, bilaterally, but he could sit 
upright and "walk" his fingers down to the proximal tibial 
surface, at which point lumbar spine flexion was measured at 
85 degrees.  X-ray findings in February 1997 as to 
compression fracture, osteophytes and syndesmophyte formation 
were noted.  Chronic low back pain and radiographic evidence 
of old L1-2 compression fracture were diagnosed.  

The examiner commented that the veteran had no muscular 
deficit in the lower back.  He reported diffuse low back 
pain, but had functional pain behaviors.  His neurologic 
examination was completely normal.  He had degenerative 
changes of the lower back manifested by the X-ray changes 
noted.  There were no neurologic findings suggestive of any 
type of radicular pattern to pain.  No weakened movement was 
noted.  

Legal Criteria

Service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  Continuity of symptomatology is 
required where the condition noted in service is not shown to 
be chronic.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).  

In Savage v. Gober, 10 Vet. App. 488 (1997), the United 
States Court of Appeals for Veterans Claims (Court) 
established the following rules with regard to claims 
addressing the issue of chronicity:  The chronicity provision 
of § 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well-grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Therefore, notwithstanding 
the veteran's showing of an inservice injury, and statements 
of post- service continuity of symptomatology, medical 
expertise is required to relate his disabilities 
etiologically to his post-service symptoms.  Savage, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 
604 (Fed. Cir. 1996) (per curiam).  

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155.  In rating service-
connected disability, the provisions of 38 C.F.R. § 4.1 
require that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition.  
The provisions of 38 C.F.R. § 4.2 require that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 mandates that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification; a description of the effects 
of the disability upon the person's ordinary activity.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (1998).  

A disability of the musculoskeletal system is measured by the 
effect on ability to perform the normal working movements of 
the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion in assigning the most accurate 
disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does 
not require a separate rating for pain, it does provide 
guidance for determining ratings under other diagnostic codes 
assessing musculoskeletal function.  The Board has a special 
obligation to provide a statement of reasons or bases 
pertaining to § 4.40 in rating cases involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

Disability of the joints, including the spine, is measured by 
abnormalities of motion, such as limitation of motion or 
hypermobility, instability, pain on motion, or the inability 
to perform skilled motions smoothly.  38 C.F.R. § 4.45.  
Painful motion with joint or periarticular pathology and 
unstable joints due to healed injury are recognized as 
productive of disability entitled to at least a minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  

The case of Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found-a practice known as 
"staged" ratings.  Id.  

In DeLuca v. Brown, 8 Vet. App. 202, the Court held that 38 
C.F.R. §§ 4.40 and 4.45 were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated.  
Therefore, in this veteran's case, the Board must consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40; see also 38 C.F.R. § 4.10.  Functional loss 
may occur as a result of weakness of pain on motion of the 
affected extremity.  38 C.F.R. § 4.40.  The factors involved 
in evaluating and rating disabilities of the joints include 
weakness, fatigability, incoordination, restricted or excess 
movement of the joint, or pain on movement.  38 C.F.R. 
§ 4.45.

Lumbosacral strain with characteristic pain on motion is 
rated as 10 percent disabling.  Lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, or unilateral, in standing position is rated as 
20 percent disabling.  A 40 percent rating is assigned when 
lumbosacral strain is severe, with listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

Even though the provisions of Diagnostic Code 5295 
specifically encompasses pain, the Court has required 
discussion of 38 C.F.R. § 4.40 in the context of claims for 
increased ratings.  Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  

The Rating Schedule provides that a 10 percent rating is 
warranted for slight limitation of lumbar spine motion, a 20 
percent rating is warranted for moderate limitation of 
motion, and a 40 percent rating is warranted for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (1998).  

The Rating Schedule provides that a 100 percent evaluation is 
warranted for a vertebra fracture with cord involvement and 
the veteran is bedridden or requires long leg braces.  With 
lesser involvement rate for limited motion and nerve 
paralysis special monthly compensation should be considered.  
A vertebra fracture without cord involvement but with 
abnormal mobility which requires a neck brace (jury mast) 
warrants a 60 percent evaluation. In other cases rate in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  This provision also provides that ratings should not 
be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285.  

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3 (1998).  

Analysis

Upon review of the record, the Board concludes that the 
veteran's claims are well grounded within the meaning of the 
statutes and judicial construction.  See 38 U.S.C.A. 
§ 5107(a).  When a claimant is awarded service connection for 
a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Because the 
veteran has perfected an appeal as to the assignment of the 
initial rating for low back pain (now lumbar muscle strain) 
following the initial award of service connection therefor, 
the Board is required to evaluate all the evidence of record 
dated during the period of time between the effective date of 
the initial grant of service connection until the present.  
Fenderson.  

Service Connection-Dorsolumbar Degenerative Disease & Changes

When the veteran was examined by VA following his original 
claim for service connection for residuals of a back injury 
in January 1991, the manifestations of his back disability 
included persistent low back pain, decreased range of motion, 
functional limitations due to pain and degenerative joint 
disease involving the dorsolumbar spine, as confirmed by X-
ray examination.  On the basis of inservice reports of 
recurrent low back pain, but no intervening findings between 
separation from active service in 1982 and the examination 
report in 1991, and no inservice X-ray examination of the 
affected area, service connection was granted for "low back 
pain," now lumbosacral strain, but not for any degenerative 
change on the basis that the latter disease entity was not 
diagnosed during active service.  

There is no indication that any X-ray examination was 
conducted pursuant to the veteran's inservice complaints of 
low back pain.  There were chest X-rays during active 
service, but none was indicated to have visualized the 
thoracic (dorsal) spine for the presence or absence of 
degenerative changes/vertebral lipping, bridging, etc.  In 
other words, there is no certainty that the underlying X-ray 
changes for low back symptomatology that were service-
connected on the basis of the January 1991 VA examination 
were not present earlier, during service, and were just as 
much a concomitant of low back disability as they were shown 
to be on the first VA examination.  

While the veteran did not report a back injury during active 
service and has reported such an injury in connection with 
his claim as having occurred during active service, there 
remains no evidence of any postservice injury of the back to 
explain or engender the currently shown X-ray changes of 
degenerative joint disease.  Likewise, the clinical 
interpretation of the X-ray changes of the dorsolumbar spine 
provide no indication that they were not present during 
active service.  Low back pain is certainly consistent with, 
and may well have been indicative of, the X-ray changes of 
the dorsolumbar spine during active service.  The clinical 
comments, especially those on the examination in July 1996, 
do not rule out the service onset or presence of the 
degenerative changes of the dorsolumbar spine.  

The degenerative changes of the dorsolumbar spine also 
included those classified since February 1997 as old bony 
compression fractures of L1-L2.  Even if these particular 
changes were not indisputably connected with inservice 
injury, they would not be reasonably separable from the 
combined degenerative changes of the dorsolumbar spine and, 
hence, as considered service connected with them.  It is 
significant that no back injury that could have resulted in 
such compression fracture deformity is claimed or shown to 
have occurred since active service.  

Since degenerative changes of the dorsolumbar spine obviously 
preexisted their detection by X-ray in January 1991 and there 
is no evidence of intercurrent cause since separation from 
active service that gave rise to these changes, the Board 
concludes that there is at least a reasonable doubt that the 
degenerative changes of the dorsolumbar spine were present, 
albeit undetected, during active service, and were 
responsible for the low back symptomatology reported therein 
that supported the initial grant of service connection for 
low back pain.  

Increased Rating, Lumbar Muscle Strain

Since the veteran's request for an increased rating was 
received as an appeal from the originally assigned rating, 
under Fenderson, all the medical evidence regarding the 
severity of the low back disorder is for rating 
consideration.  In this case, that would be all the 
postservice clinical evidence dated during and since January 
1991.  

As shown on the VA examination in January 1991, the lumbar 
spine was tender and painful with loss of motion, the 
inability to perform straight leg raising, difficulty rising 
to a sitting from a laying position, and degenerative joint 
disease.  In July 1992, the low back condition had improved 
with pain on much improved although still limited range of 
motion, and less tenderness to palpation.  Straight leg 
raising was performed without pain, yet was limited by 
hamstring tightness.  Lumbosacral strain was diagnosed for 
the first time.  In March 1993, range of motion of the lumbar 
spine remained limited but no pain on motion was indicated.  
Straight leg raising at that time was termed negative.  The 
X-ray findings were unchanged from those in January 1991.  
Low back pain was diagnosed.  In July 1996, pain on motion 
remained without muscle spasm.  Back pain resulted from 
straight leg raising on the right and hip flexion.  There was 
no pain on palpation of the lumbosacral spine.  

VA outpatient treatment records dated from 1996 to 1998 
showed degenerative changes of the lumbosacral spine with 
pain that worsened with bad weather and sitting.  Heaving 
lifting and lying in the "wrong" position also intensified 
low back pain.  More limited lumbosacral spine motion with 
tenderness and muscle spasms were shown.  On the VA 
examination in January 1999, diffuse low back pain to light 
touch and from hip flexion, low back pain from axial loading, 
active lumbosacral spine motion limited by pain, muscle 
spasms, and specific limitations of range of motion shown by 
forward flexion to 80 degrees, backward extension to 10 
degrees, and lateral flexion to 10 degrees, bilaterally.  
Lumbar spine flexion in the upright sitting position with 
"walking" of the fingers downward toward the toes was to 85 
degrees.  The latest classification of his service connected 
back disorder is chronic low back pain and old L1-2 
compression fracture.  

Under Code 5295, a higher than 20 percent rating requires a 
severe disability with listing of the spine, a positive 
Goldthwait's sign, marked limitation of forward flexion, loss 
of lateral flexion with osteoarthritic change or narrowing or 
irregularity of the joint space, or some of these 
manifestations with abnormal mobility on forced motion.  The 
veteran has never shown marked limitation of forward flexion 
if, as is medically indicated, the normal extent is to 95 
degrees.  Except for an isolated occasion of limited flexion 
to 20 degrees, forward flexion has not been less than 
50 degrees and on most measurements was at or in excess of 60 
degrees.  Most recently it was to 80-85 degrees.  This is not 
considered to be marked, and has not been described in those 
terms.  

While the veteran has shown reduced lateral flexion of the 
lumbar spine with osteoarthritic change and narrowed or 
irregular disc spaces, he has not shown any abnormal mobility 
on forced motion, or a positive Goldthwait's sign.  Of 
course, complete loss of lateral flexion is not demonstrated.  
With an indicated normal range of lateral flexion to 40 
degrees, the latest evidence shows lateral flexion to 10 
degrees, bilaterally.  Muscle spasms are also present and the 
demonstrated decrease in range of motion is attributed to 
pain.  Both muscle spasms and loss of lateral flexion are 
contemplated in the current rating of 20 percent.  
Characteristic pain from lumbosacral strain is contemplated 
when a 10 percent rating is assigned.  Overall, the current 
manifestations, including those functionally related to 
lumbar pain, are not shown to equate with or to approximate 
the criteria for the next higher, 40 percent, rating.  
Accordingly, a rating in excess of 20 percent would not be 
warranted on the basis of lumbosacral strain.  

It should be noted, however, that with demonstrable deformity 
of L1-2 from a compression fracture, a separate 10 percent 
rating can be added under Diagnostic Code 5285, where there 
is limitation of lumbar spine motion and/or muscle spasm.  
Accordingly, this added 10 percent rating is in order, and 
results in a 30 percent disability evaluation assigned for 
lumbosacral strain.  

While service connection for degenerative changes of the 
dorsolumbar spine includes residuals of compression fracture, 
L1-2, as an inseparable part of service connected lumbar 
spine disablement, this was not clinically identified until 
the interpretation of pertinent X-ray evidence on February 
10, 1997.  Since the effective date of an increased award may 
not be granted until the date of claim or the date 
entitlement is shown, whichever is later, the earliest 
effective date for the 30 percent rating for lumbosacral 
strain with residuals of compression fracture L1-2, is 
February 10, 1997.  See 38 C.F.R. § 3.400(o).  Hence, in the 
sequence of staged ratings for the low back disability in 
this case, within the meaning of the Fenderson decision, a 20 
percent rating is assigned from November 29, 1990, and a 30 
percent rating is assigned from February 10, 1997.  

The Board would point out that the rating schedule contains 
other diagnostic codes relative to impairment of the lumbar 
spine.  However, in the absence of evidence of complete 
unfavorable ankylosis of the spine (DC 5286), or ankylosis of 
the lumbar spine (DC 5289), those diagnostic codes are not 
for application in the instant case and do not provide a 
basis for assignment of a greater than 20 percent evaluation.

In making this determination, the Board acknowledges its duty 
to consider the provisions of 38 C.F.R. §§ 4.40 and 4.45 
where functional loss is alleged due to pain on motion.  
DeLuca v. Brown, 8 Vet. App. 202, 207-208 (1995).  While the 
provisions of 38 C.F.R. § 4.40 do not require separate 
ratings based on pain, the Board is at least obligated to 
give reasons and bases pertaining to that regulation.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  There is no clinically observed weakness, 
slowness, incoordination, lack of endurance, instability, 
hypermobility, or an inability to perform skilled motions 
smoothly with respect to the lumbar spine that would justify 
a higher rating under the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59.  In this regard, the functional impairment due to 
pain has been considered by the Board in raising the assigned 
evaluation to 30 percent.  


ORDER

Service connection for degenerative joint disease and other 
degenerative changes of the dorsolumbar spine is granted.  

A rating in excess of 20 percent prior to February 10, 1997, 
is denied.  

A rating of 30 percent for lumbar muscle strain is granted, 
effective February 10, 1997, subject to the governing 
regulations applicable to the payment of monetary benefits.  


		
	V. L. Jordan
	Member, Board of Veterans' Appeals







